Exhibit 10.44

EXECUTIVE RELOCATION AGREEMENT

This Agreement is entered into by and between Synopsys, Inc. (the “Company”) and
Joseph Logan (“Executive”) on the 6th day of April, 2007.

WHEREAS, Executive is currently residing in Boston, Massachusetts; and

WHEREAS, it is in the best interests of both the Company and the Executive for
Executive to relocate to the Company’s California headquarters location (the
“Relocation”).

NOW, THEREFORE, the parties agree as follows:

1.                                       Amount of Relocation Expenses. The
Company shall reimburse Executive or pay on his behalf Relocation Expenses (as
defined below) not to exceed $250,000, inclusive of any gross up tax payments
made on Executive’s behalf by the Company. The Relocation Expenses paid or
reimbursed by the Company shall be considered an advance, subject to Section 5
below and shall not be considered earned salary or bonus.

2.                                       Permitted Relocation Expenses:
 “Relocation Expenses” shall consist exclusively of the following items:

a.               Closing costs relating to the sale of Executive’s existing
primary residence and purchase of a new primary residence;

b.              Personal transportation costs, including airfare and moving
services with respect to Executive, Executive’s immediate family and personal
property.

c.               Mortgage interest payments on existing and/or new primary
residence.

d.              Federal and state taxes owed by Executive as a result of the
payments described above being treated as income received by Executive.

3.                                       Time for Payment of Relocation
Expenses:   Other than expenses pertaining to mortgage interest payments,
Relocation Expenses must be incurred by Executive on or before November 2, 2007
in order to be eligible for payment or reimbursement.

4.                                       Conditions of Payment for Relocation
Expenses:

a.               Request for reimbursement shall adhere to the itemized estimate
for each component of the Relocation

b.              In order for Relocation Expenses to be eligible for payment
hereunder Executive, or contracted relocation vendor (AIReS, Inc.), must provide
a written invoice, statement or bill for approval to the Company no later than
30 days before such reimbursement or payment is sought to be made.

c.               The Company shall have 15 days in which to approve or deny such
reimbursement or payment solely on the grounds that (1) the expense for which
payment is requested is not a Relocation Expense, (2) the amount

1


--------------------------------------------------------------------------------


requested is not, in the Company’s reasonable opinion, reasonable in light of
the type of expense incurred, (3) Executive has not provided sufficient
documentation of the Relocation Expense, (4) the amount of the payment, when
added to Relocation Expenses already paid or incurred by the Company, would
cause the total amount of Relocation Expenses to exceed $250,000 or (5) the time
period for reimbursement has expired.

d.              If the Company approves the payment or reimbursement, it shall
reimburse Executive for the approved Relocation Expenses or pay such Relocation
Expenses on Executive’s behalf within 15 days of such approval.

5.                                       Recoupment of Relocation Expenses.
Executive shall be required to repay all or a portion of the Relocation Expenses
as follows:

a.               In the event Executive voluntarily resigns from his position
with Synopsys within one year of the date of this Agreement, Executive shall
repay the Company the full amount of Relocation Expenses advanced on his behalf
within 15 days of written demand by the Company.

b.              In the event Executive voluntarily resigns from his position
with Synopsys within two years of the date of this Agreement, Executive shall
repay the Company the portion of the Relocation Expenses calculated by
multiplying (1) the total Relocation Expenses advanced on his behalf by (2) a
fraction, (A) the numerator of which is twenty-four (24) less the number of full
calendar months elapsed since the date of this Agreement and (B) the denominator
of which shall be twenty-four (24).

c.               In the event that the Company terminates the employment of
Executive for “Cause,” Executive shall repay the Company the full amount of
Relocation Expenses advanced on his behalf within 15 days of written demand by
the Company.

i.      Cause” shall mean any of the following situations: (1) the Executive has
committed an act of personal dishonesty in connection with the Executive’s
responsibilities as a Company employee; (2) the Executive commits a felony or
any act of moral turpitude; (3) the Executive commits any willful or grossly
negligent act that constitutes gross misconduct and/or injures, or is reasonably
likely to injure,  the Company; or (4) the Executive substantially fails to
perform the Executive’s job duties and/or willfully and materially violates (A)
any written policies or procedures of the Company or (B) the Executive’s
obligations to the Company and that violation, if curable, continues for a
period of thirty (30) days after the Company provides the Executive written
notice that describes the basis for the Company’s belief that the Executive has
not substantially performed the Executive’s duties and/or willfully and
materially violated (x) any written policies or procedures of the Company or (y)
the Executive’s obligations to the Company.

2


--------------------------------------------------------------------------------


6.                                       Governing law; Miscellaneous. This
Agreement shall be governed by the laws of the State of California without
regards to conflicts of law rules. The Superior Court of Santa Clara County
shall have exclusive jurisdiction for any claims relating to this Agreement.
This Agreement is the entire agreement between the parties relating to the
subject matter hereto and supersedes all prior or contemporaneous oral or
written agreements between the parties. This agreement may only be amended in a
writing signed by both parties. This agreement is not assignable by Executive.

7.                                       No Employment Contract. This Agreement
shall not be deemed (i) to give Executive any right to continue to be retained
in the employ of the Company, or (ii) to interfere with the right of the Company
to discharge Executive at any time, with or without cause, which right is hereby
reserved.

Executed by the parties on the date set forth above.

SYNOPSYS, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Chi-Foon Chan

 

/s/ Joseph Logan

 

 

 

 

Joseph Logan

 

 

 

 

 

 

Title:

President & COO

 

 

 

 

3


--------------------------------------------------------------------------------